McCay, Judge.
We have, in several cases since the passage of the Act of 13th October, 1870, ruled that if a widow and minor children were the equitable owners of a debt, the case was within the exceptions to that Act, even though the legal title was in a guardian, executor, administrator or trustee. This is clearly such a case. At the date of the Act this note was the property equitably of these minors and the widow, in good faith, and according to the rulings we have alluded to, the case is within the exceptions to the Act.
Judgment reversed.